Citation Nr: 0910313	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-27 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to waiver of the recovery of an overpayment of 
pension benefits in the principal amount of $21,491.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision issued by the Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) in Philadelphia, Pennsylvania, which denied the 
Veteran's request for a waiver of the recovery of an 
overpayment of pension benefits.


FINDINGS OF FACT

1.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the Veteran.

2.  An overpayment in the amount of $21,491.00 was created 
when the Veteran's income increased and his pension benefits 
were terminated.  

3.  The recovery of the overpayment would result in undue 
financial hardship on the Veteran.


CONCLUSION OF LAW

Recovery of an overpayment of pension benefits would violate 
the principles of equity and good conscience; therefore, the 
recovery is waived.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  This 
statute, however, is not applicable to waiver claims.  Barger 
v. Principi, 16 Vet. 
App. 132 (2002).  
Legal Criteria

In cases such as this, where there has been no finding of 
fraud, misrepresentation, or bad faith on the Veteran's part; 
repayment of the subject debt may be waived.  
38 U.S.C.A. § 5302(a).  Waiver will be granted when recovery 
of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 
1.965(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).

In deciding whether collection would be against equity and 
good conscience, the following factors are for consideration:  
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  These factors are not 
meant to be all inclusive.  38 C.F.R. § 1.965(a).

In determining whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).  

Analysis

In September 2004, the Veteran filed a claim for pension 
benefits with VA.  In his claim, the Veteran answered yes as 
to whether he had claimed or was receiving benefits from the 
Social Security Administration (SSA).  He indicated that he 
had a pending SSA claim.  He also reported that he currently 
had no income.  The Veteran included an Authorization and 
Consent Form that gave the VA permission to obtain all of his 
SSA records.  

In December 2004, the Veteran was awarded nonservice 
connected VA pension benefits effective in October 2004.  He 
was notified that his pension rate depended on his income and 
that he should inform VA immediately if there were any 
changes in his income.

The Veteran was awarded disability benefits from SSA 
effective January 2004.  A January 2006 VA Form 20-8270 
reportedly notified VA that the Veteran was receiving SSA 
income.  "SHARE" date reportedly showed that the Veteran 
had become entitled to these benefits in January 2004, 
although the date of award was not indicated.  These forms do 
not appear in the claims folder, but the Veteran has not 
disputed the amount of the indebtedness.

In August 2006, the Veteran was reportedly sent a letter  
requesting that he submit a letter from SSA showing the date 
and amount of first check received, along with any 
retroactive payments he received.  The letter also proposed 
to terminate pension benefits effective October 1, 2004.  
This letter does not appear in the claims folder.

In August 2006, the Veteran reportedly submitted an 
authorization to immediately adjust this pension.  This 
letter is also not in the claims folder.  This request is 
also not part of the claims folder.

His pension benefits were terminated in October 2006, 
effective in October 2004, creating the debt.  

In November 2006, the Veteran was advised of the overpayment 
of pension benefits in the amount of $21,491.

In January 2007, the Veteran's former spouse reportedly 
submitted a waiver request on his behalf.  The waiver request 
reportedly included a notarized letter from the Veteran 
stating that this former spouse was allowed to be a part of 
the discussion regarding his financial matters.  The 
Veteran's former spouse stated that the Veteran was an 
alcoholic and addicted to pain medications.  His only income 
was from SSA and he had a large amount of credit card debt.

Since there is no finding of fraud, misrepresentation or bad 
faith on the Veteran's part, the Board must now address the 
factors in determining whether the recovery of this 
overpayment is against equity and good conscience.  

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  When the Veteran filed 
his original claim for pension benefits with VA, he informed 
VA that he had a pending claim with the SSA.  He also 
submitted an Authorization and Consent Form that would allow 
the VA to obtain his records.  VA did not seek to obtain the 
records from SSA and instead used an electronic request in 
December 2004 to determine whether, in fact, the Veteran was 
receiving SSA.  The inquiry said that his claim had been 
denied.  

The Veteran later explained that at the time of the 
overpayment, he was appealing an SSA determination.  It thus 
appears that while he was subsequently awarded SSA benefits 
for the entire period he was in receipt of VA pension, the 
award was not made until sometime after the payment of VA 
pension had commenced.  It would have been impossible for him 
to have notified VA of the award of SSA benefits prior to the 
date his SSA appeal was actually granted.

It also appears that there was some delay in stopping the 
pension payments once VA learned that the Veteran was in 
receipt of SSA benefits.  VA learned of the payments in 
January 2006, but the Veteran was not advised of this finding 
until August 2006, and payments were not stopped until 
October of that year, although the Veteran had promptly 
authorized VA to adjust payments in August 2006.

The Veteran is still required to report any change of his 
income, and in September 2004, the Veteran signed VA Pension 
Responsibility Statement that stated that if any changes in 
income must be reported immediately to VA.  The Veteran did 
not report that his pending claim with SSA had been resolved 
and that he was receiving SSA income.  In support of his 
request for a waive of the debt, the Veteran's ex-wife 
reported that at the time of the overpayment, he was on 
strong pain medication and drinking heavily.  

In weighing the fault of the debtor against the fault of the 
VA, the Board finds that although both contributed to the 
overpayment, the Veteran was ultimately responsible for 
reporting any change income and therefore is at fault in 
creation of the debt at least from the date of the award of 
SSA benefits, some time in 2005; and January 2006, when VA 
learned of his receipt of benefits.

As to whether recovery of the debt would result in undue 
financial hardship on the Veteran, applicable regulations 
provide that consideration should be given to whether 
collection of the indebtedness would deprive the debtor of 
life's basic necessities.  See 38 C.F.R. § 1.965(a).  

The Veteran submitted two Financial Status Reports.  The 
reports, both dated in July 2007 and received in August 2007, 
show debt of over $11,000 and an income of between $1,200 and 
$1292, consisting solely of SSA benefits.  Although the 
Veteran's reported monthly expenses do not exceed his 
reported monthly income, the Veteran did not include a rent 
payment or utilities and heat on one of the reports.  No 
expenses were reported for other necessities such as 
clothing.  Neither report showed any payments towards his 
debts.  The Veteran reportedly rents a room from his former 
wife.  In any event, his expenses are likely higher than what 
was reported in the Financial Status reports.  The missing 
expenses would result in a substantial negative monthly 
balance.  

While the Board notes that the Government is entitled to the 
same consideration as other creditors or potential creditors, 
the Veteran is substantially in arrears on his payments to 
those creditors.  The Veteran also stated that he has filed 
for bankruptcy in the past and is considered "Judgment 
proof".  The Board is therefore of the opinion that 
collection of the debt would cause undue financial hardship 
to the Veteran.  Indeed, the available record does not 
reflect that any portion of the debt has been recovered.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the Veteran is no 
longer in receipt of pension benefits.  Thus, recoupment of 
the overpayment would not defeat the purpose of the pension 
program which is to assist Veterans in need of financial 
assistance due to disability.

Waiver of the indebtedness may result in an unjust enrichment 
to the Veteran in that he received benefits to which he was 
not entitled; however, this element must be considered 
together with all the elements that make up the equity and 
good conscience standard.  Standing alone, and given his 
relatively impoverished state, it is not felt that unjust 
enrichment outweighs the other equities that are in his 
favor.  

The Veteran has not contended, and the evidence does not 
clearly show, that he had relinquished a valuable right or 
incurred a legal obligation in reliance on VA benefits.  He 
may, however, have incurred some of his current indebtedness 
while in receipt of pension benefits.

While some of the equities are against the Veteran, these 
must be weighed against the hardship that collection would 
cause.

In the Board's judgment the circumstances in this case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's right to collect the debt 
charged to him.  

Accordingly, the Board concludes that recovery of the 
overpayment would be against equity and good conscience.  
Waiver of recovery of the overpayment of improved pension 
benefits in the amount of $21,491.00 is in order.   38 
U.S.C.A. 
§ 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $21,491.00 is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


